 

Exhibit 10.5

 



COMPREHENSIVE CREDIT LINE SUPPLEMENTARY CONTRACT

 

Reference No.: 2016 zhenzhongyinbubuexiezi No.0000445

Party A: Springpower Technology (Shenzhen) Co., Ltd

Business Licences: 91440300670033477H

Legal Representative: Dangyu Pan

Address: Factory A, Chaoshun Industrial Zone, Renmin Road, Fumin Residential
Area, Guanlan, BaoAn District,

Postal code: 518000

Deposit A/C and financial institutions: Bank of China, Pinghu Sub-branch,
Shenzhen, *****

Telephone: 28010758; Facsimile: 28010758

 

Party B: Bank of China, Buji Sub-branch.

Legal Representative: ZHENG XIAOCHUAN

Address: 108, Buji Road, Buji Town, Longgang District, Shenzhen; Postal code:
518000

Telephone: 22337156 ; Facsimile: 28772290

 

Party A and Party B for the development of friendly and mutually beneficial
relations of cooperation, in line with the principles of voluntariness,
equality, mutual benefit, sincerity, by consensus, reached the supplementary
agreement for the credit contract NO 2016 zhenzhongyinbuexiezi No.0000445, as an
integral part of it, and has the same legal effect.

 

Clause 1 Guarantee

Party A and party B agree that the article 7 guarantee clause of the credit line
agreement shall be changed as follows:

For all the liabilities occurred under this contract and the specific credit
line contract affiliated to this contract should be guaranteed by the following:

Maximum Amount Guarantee provided by:

1) Shenzhen Highpower Technology Co. Ltd, a guarantee contract is signed
separately;

2) Huizhou Highpower Technology Co. Ltd, a guarantee contract is signed
separately;

3) Dangyu Pan, a guarantee contract is signed separately;

Ganzhou Highpower Technology Co., Ltd. no longer provides the maximum mortgage,
and the maximum mortgage contract NO 2016 zhenzhongyinbudiezi 0045 signed with
party B terminates.

 

Under certain circumstances that Party A or the Guarantor might be unable to
fulfill or make Party B believe they are unable to fulfill the contractual
capacity, e.g., Guarantee Contracts are invalid, Party A is or will be under
significant business difficulties or risks; deteriorated financials, litigation
issues which might affect its repayment ability, Guarantors were found default
in other contracts with Party B, devaluation, dismissal or damage of collaterals
which might cause the value of the collaterals slaked or losses. Party B
reserves the right to and Party A has the obligation to additional or replace
the guarantor.

 

Clause 2 Effectiveness of Supplementary Agreements

This supplementary agreement, as an effective supplement to the above credit
line agreement, constitutes an integral part of the credit line agreement and
has the same legal effect as it. If the agreement of this supplementary
agreement is inconsistent with the credit line agreement, the agreement shall
prevail; otherwise, the agreement of the credit line shall prevail.




 

 

 

Clause 3 Effectiveness of the Contract

This contract is established and entered into effective upon signing or sealing
by the legal representatives (or person-in-charge) of Party A and Party B or
their duly authorized agents, together with sealing by the company chop.

This contract will be print and signed in two copies, Party A and B hold one
copy each, each copy has the same legal effect.

 

/s/ Dangyu Pan

Stamp of Party A

Signature of director or authorized representative

 

/s/ [COMPANY SEAL]\

Stamp of Party B

Signature of legal representative or authorized representative

 



 

